Filed 9/18/20 P. v. Moralez CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 THE PEOPLE,
             Plaintiff and Respondent,                              A158710
                            v.
                                                                    (Sonoma County
 MARIO MORALEZ,                                                     Super. Ct. No. SCR724066)
             Defendant and Appellant.


                                       MEMORANDUM OPINION1
         One evening in January 2019, police officer Eduardo Espino was
dispatched to the Coddingtown Mall in Santa Rosa where a private security
guard had arrested Mario Moralez for trespassing. Moralez had been told in
writing that he was barred from access to the mall but the guard found him
in the parking lot area. The guard handcuffed him and conducted a pat-down
for weapons, finding a large kitchen knife measuring just over six inches
secreted in the left pocket of his jacket.
         Moralez was subsequently charged with two offenses: count one,
possession of dirk or dagger (Pen. Code, § 21310), and count two,
misdemeanor trespass (Pen. Code, § 602, subd. (t)(1)). Additionally, it was


       We resolve this case by memorandum opinion because it raises no
         1

substantial issue of fact or law. (California Standards of Judicial
Administration, § 8.1.)

                                                               1
alleged that he had suffered a prison prior conviction in 2013. (Pen. Code,
§ 667.5.) Moralez pleaded no contest to count one, and the remaining
allegations were dismissed. He was then sentenced to a split term
(Pen. Code, § 1170, subd. (h)), totaling 24 months, partially in custody and
partially under mandatory supervision by the probation department.
      After a certificate of probable cause to appeal was denied on October 8,
2019, Moralez filed a notice of appeal, proceeding pro se. His notice of appeal
does not specify whether he seeks review of the judgment of conviction, the
sentence, or some specific order entered prior to or after conviction.
      Appointed appellate counsel has filed a brief asking this court to
conduct an independent review of the record to determine if there are
arguable appellate issues pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende).
      The Wende brief filed by Moralez’s counsel does not draw our attention
to any issues under Anders v. California (1967) 386 U.S. 738, 744. Moralez
was apprised of his right to file a supplemental brief, but he failed to file
anything. Following Wende guidelines, we have conducted an independent
review of the record summarized above and conclude there are no meritorious
issues to be argued on appeal.
                                 DISPOSITION
      Moralez’s judgment of conviction, sentence, and all orders entered by
the trial court in these proceedings are affirmed.

                                                   STREETER, Acting P. J.
WE CONCUR:

TUCHER, J.
BROWN J.




                                        2